Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This is the first Office action on the merits of Application No. 16/013,032 filed on 6/20/2018, which claims the benefit to provisional Application 65/527,202, filed 6/30/2017.  Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/24/2018, and 10/29/2018, has been received and considered by the Examiner, with the exception of the International Search Report listed in Non-Patent Literature in the IDS of 10/29/2018, which does not appear in the case file and therefore has not been considered. The submission is in compliance with the provisions of 37 CFR 1.97. 

Allowable Subject Matter
As to claim 1, US Patent 8439804 (Hagelskamp), for instance, discloses: 
An electro-hydraulic control system for a multispeed transmission, comprising: 
a controller (22) for operably controlling the transmission;
a fluid source (main pump 81) for supplying hydraulic fluid;
a plurality of torque-transmitting mechanisms (C1, C2, C3, C4 C5, C6, C7) being operably selected between an applied and an unapplied state to achieve a plurality of ranges including at least one reverse, a neutral, and a plurality of forward ranges, wherein in any one of the plurality of forward 
a plurality of trim systems (PCS1-PCS6) being in electrical communication with the controller and in fluid communication with the fluid source, wherein each of the plurality of trim systems includes a pressure control solenoid (for example 30, 32, 34, 36, 38, 40)and a trim valve (62, 64, 66, 68, 70, 72, 74);
a plurality of shift valves (for example, SVA, SVB, SVC) each of which is disposed in fluid communication with the fluid source and configured to move between a stroked position and a de-stroked position, the plurality of shift valves including at least a first shift valve, a second shift valve and a third shift valve (180, 182, and 184);
a first shift solenoid (44) disposed in electrical communication with the controller, the first shift solenoid being operably controlled between an energized and de-energized states to control movement of the first and second shift valves;
a second shift solenoid (46) disposed in electrical communication with the controller, the second shift solenoid being operably controlled between an energized and de-energized states to control movement of the third shift valve;

Hagelskamp does not disclose: “a boost valve disposed in fluid communication with a first trim system of the plurality of trim systems, the second shift valve, and at least two of the plurality of torque-transmitting mechanisms, where the boost valve is hydraulically controlled between a first position and a second position depending upon which of the at least two torque-transmitting mechanisms is in the applied state”. 
See also US Publication US 2007/0117671 (Long ‘671), which provides an analogous system as well as a boost valve 138 in an analogous location, In Long ‘671, it is “ disposed in fluid communication with a first trim system of the plurality of trim systems (of Long ’671, see trim valve 78), the second shift 
See also US Patent 7896769 (Long ‘769), which provides boost valve 80, but is deficient for similar reasons to Long ‘671.
See also US Patent 10718426 (Tryon), available for potential double patenting, but which does not claim, “a boost valve disposed in fluid communication with a first trim system of the plurality of trim systems, the second shift valve, and at least two of the plurality of torque-transmitting mechanisms, where the boost valve is hydraulically controlled between a first position and a second position depending upon which of the at least two torque-transmitting mechanisms is in the applied state”. Therefore the present application is not fully encompassed by the claims of Tryon. 

As to claim 12, the prior art of record does not anticipate or render obvious: 

in at least one of the plurality of forward ranges, hydraulic fluid from the fluid source does not fluidly couple the boost plug with the second shift valve, and the first pressure control solenoid pressurizes the boost plug and first trim valve to a stroked position;
in another forward range of the plurality of forward ranges, hydraulic fluid from the fluid source fluidly couples the boost plug with the second shift valve, and the hydraulic fluid bypasses the boost plug such that only the first trim valve moves to the stroked position”, in combination with the remaining limitations.
As to claim 19, the prior art does not disclose: “a boost valve disposed in fluid communication with one of the plurality of trim systems, the second shift valve, and at least two of the plurality of torque-transmitting mechanisms, where the boost valve is hydraulically controlled between a first position and a second position; wherein, when one of the at least two torque-transmitting mechanisms is in its applied state, a fluid pressure applying the one torque-transmitting mechanism is below main pressure and hydraulically maintains the boost valve in its first position” , in combination with the remaining limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN P DODD/Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655